DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination - 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17[e], was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17[e] has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR1.114. The applicant’s submission for RCE filed on 13 August 2020 has been entered. 

Remarks
This action is in response to the applicant’s RCE filed 13 August 2021, which is in response to the Patent Board Decision filed 28 July 2021. Claims 1-3, 7, 9-12, 15-19 and 21-23 are amended. Claims 4, 8 and 13 are cancelled. Claims 1-3, 5-7, 9-12 and 14-23 are currently pending.

Response to Arguments
With respect to the 35 USC §103 rejection of claims 1-3, 5-7, 9-12 and 14-2, the applicant’s arguments are moot in view of a new grounds of rejection, as necessitated by the applicant's amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5-7, 9-12 and 14-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ABRAHAM et al., US 20110246250 A1 (hereinafter “Abraham”) in view of Wefers et al., US 20140040867 A1 (hereinafter “Wefers”) in further view of Gottemukkala et al., US 20140058799 A1 (hereinafter “Gottemukkala”) in further view of Weiss et al., US 20070094381 A1 (hereinafter “Weiss). 

Claim 1: Abraham teaches a method comprising:
receiving one or more inputs that correspond to a selection of one or more fields and one or more rules (Abraham, [Fig. 21] note input fields and rules, [0106] note the user interface allows a user to create a new plan in the interactive supply chain planning system. The user interface includes plan name field 2110 and plan description field 2120 where a user can enter a plan name and a plan description for the new plan. The user interface also includes define plan attributes window 2130. In define plan attributes window 2130, a user can define the various attributes that make up a plan);
defining software configured to model a scenario by combining the one or more fields with the one or more rules to generate one or more executable application processes, wherein data for which the scenario applies is stored in a production database in a first computing system (Abraham, [0040] note a plan is represented by an object residing in a memory (identified as an "in-memory object"). An object is a programming data structure which includes data values and procedures that can manipulate the data values. Once an object is created by a software module, the object resides in an memory while the object is in use by the module, [0029] note an application of a plan to a scenario, [0106] note a user can define the various attributes that make up a plan, [0030] note performing an alternative scenario analysis on the generated plan, [0036] note types of databases);
identifying, by the first computing system, a subset of the data, the subset of the data being affected or used by the software configured to model the scenario (Abraham, [0037] note plan is represented by a collection of database tables, [0038] note each database table represents a collection of records, where each record represents an item that can be used in a plan, [0041] note Each plan object includes an object which represents an item that can be used in a plan);
determining that a copy of some of the data is located on a second computing system, the copy of some of the data including a first portion of the subset of the data (Abraham, [0086] note a base plan is created by creating records in one or more tables of a database that make up a base plan and identifying the records as belonging to the base plan);
determining a difference between the subset of the data and the first portion of the subset of the data that is located on the second computing system, the difference corresponding to a remaining portion of the subset of the data that is not located on the second computing system (Abraham, [0100] note copying all delta plans includes copying all records in the original plan that are different from the records in the corresponding base plan are copied, [0089] note a base-plus-delta model can provide an advantage of fast copying. Specifically, because a delta plan only includes new and updated records of a plan, there is a significantly smaller number of records in a delta plan compared to a base plan);
transferring, by the first computing system, the remaining portion of the subset of the data to the second computing system (Abraham, [Fig. 16] note 1610, [0098] note at 1610, a plan is loaded into a planning web service; i.e. transferred, [Fig. 17], [0100] note copying all delta plans includes copying all records in the original plan that are different from the records in the corresponding base plan are copied… the base plan records do not need to be copied due to the use of the base-plus-delta model. Instead the new plan merely references the same base plan that the original plan referenced. Thus, according to the embodiment, the copying of plans is significantly faster);
generating modeling data, the modeling data being based on the subset of the data that includes the first portion of the subset of the data and the remaining portion of the subset of the data; storing, in the second computing system, the modeling data (Abraham, [0048] note an in-memory object is an object created by a software module, where the object represents a plan, and where the object is stored in a memory while the object is in use by the module; i.e. in-memory object = modeling data);
executing, by the second computing system, the software configured to model the scenario to transform the modeling data (Abraham, [Fig. 16] note 1630, [0098] note at 1630, a planning algorithm is run in the planning web service on the modified data in order to generate a solution, [0050] note the planning engine runs a planning algorithm on the in-memory object to generate a solution for the new plan); and
transferring, by the second computing system, the scenario to the first computing system (Abraham, [Fig. 16] note 1650, [0097] note after a user is finished with a planning web service, the supply chain planning system can unload the plan from the planning web service, thus freeing up the server, [0098] note at 1650, the plan is unloaded from the planning web service).
Abraham does not teach wherein a set of functions in the software configured to model the scenario is smaller than a set of functions in corresponding production software configured to execute the scenario in a live-data context; displaying, by the second computing system, a presentation of an output comprising a result of the execution of the software configured to model the scenario to transform the modeling data; detecting, in response to the presentation, an input indicating that the scenario is approved for execution; in response to detecting the input indicating that the scenario is approved for execution; and wherein the production software configured to model the scenario is 
However, Wefers teaches wherein a set of functions in the software configured to model the scenario is smaller than a set of functions in corresponding production software configured to execute the scenario in a live-data context (Wefers, [0010] note identify portions of the software system to test and portions of the software system that will not be tested in a manner that reduces a total testing effort involved, [0019] note a testing instance that may be utilized to perform testing of software system 110 modifications to ensure the changes operate properly prior to deployment to a production instance. The production instance of the multiple instances 112 is an instance of the software system 110 utilized by an organization in a live, productive transaction business environment, [0027] note A further test plan preference may specify a minimum or a maximum portion of the software system to test through the test plan generated by the test plan generator 114. For example, a test plan preference may specify that at least 80% of all processes or objects of the software system 110 be tested).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the plan object created by a software module of Abraham with the test plan preference specifying a maximum portion of processes or objects to be tested of Wefers according to known methods (i.e. specifying a maximum portion of processes or objects to be tested). Motivation for doing so is that reductions in testing effort are performed in generation of the test plan in view of testing preferences which are utilized not only to reduce the total effort in executing a test plan, but also does so to optimize the test plan (Wefers, [0010]).
Abraham and Wefers do not explicitly teach displaying, by the second computing system, a presentation of an output comprising a result of the execution of the software configured to model the scenario to transform the modeling data; detecting, in response to the presentation, an input indicating 
However, Gottemukkala teaches displaying, by the second computing system, a presentation of an output comprising a result of the execution of the software configured to model the scenario to transform the modeling data (Gottemukkala, [0026] note a graphical representation of the scenario can be presented on a user interface of a display device. The generated scenario can be a first version of a particular scenario and the graphical representation can include a comparison of the first version of the particular scenario with one or more other versions of the particular scenario, [Fig. 12A]);
detecting, in response to the presentation, an input indicating that the scenario is approved for execution; and in response to detecting the input indicating that the scenario is approved for execution (Gottemukkala, [0114] note a scenario can be promoted or reassigned as a current working view based on scenario planning, for instance, based on a determination that the new scenario (e.g., 1210 or 1210) is more favorable or desirable than the current working view scenario).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the scenarios of Abraham and Wefers with the scenario comparisons of Gottemukkala according to known methods (i.e. displaying comparisons between scenario solutions and input to promote a favorable scenario). Motivation for doing so is that plan models and business scenarios based on plan models can provide decision-makers of an organization with views into the business entities and attributes relevant to the organization's goals, including views at various levels of abstraction and detail (Gottemukkala, [0039]).

However Weiss teaches this (Weiss, [0041] note periodically executing a model scenario to validate and forecast future requirements… the capacity management function 56 may periodically run the model scenario to validate how capacity is performing compared to the projections from the capacity plan… a "what-if" scenario might be modeled if it is determined that the marketing and product development function 50 intends to offer a promotion on a certain service. Using marketing estimates, a model could be created to determine if there is capacity to support the promotion or where there would be shortfalls, [0042] note the capacity plan may also be used for budgeting purposes).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the scenarios of Abraham, Wefers and Gottemukkala with the periodic scenario execution of Weiss according to known methods (i.e. scheduling allocation rules to be run according to periodic intervals). Motivation for doing so is that over the course of a year the plan may be reviewed to compare projected requirements with actual requirements and adjustments may be made as required (Weiss, [0042]).

Claim 2: Abraham, Wefers, Gottemukkala and Weis teach the method of claim 1, wherein the scenario comprises an allocation rule comprising a basis selected from the live data (Abraham, [Fig. 21] note fields and rules).

Claim 3: Abraham, Wefers, Gottemukkala and Weis teach the method of claim 1, wherein the scenario comprises a process comprising a plurality of allocation rules, wherein one or more of the (Abraham, [Fig. 21] note fields and rules).

Claim 5: Abraham, Wefers, Gottemukkala and Weis teach the method of claim 1, wherein: 
the first computing system comprises a first one or more memories (Abraham, [Fig. 14] note 1440 and 1470, [Fig. 1] note memory 14); and
the second computing system comprises a second one or more memories, wherein the second one or more memories are faster than the first one or more memories (Abraham, [0091] loading of a plan from database to 1470 to web service 1450 as an in-memory object). 

Claim 6: Abraham, Wefers, Gottemukkala and Weis teach the method of claim 1, wherein the first computing system is physically remote from the second computing system (Abraham, [Fig. 14] note 1440 and 1450, [Fig. 15]). 

Claim 7: Abraham, Wefers, Gottemukkala and Weis teach the method of claim 1, wherein: running the software configured to model the scenario on the live data in the first computing system takes a first amount of time; running the production software configured to model the scenario on the modeling data in the second computing system takes a second amount of time; and the first amount of time is a least five times greater than the second amount of time. (Abraham, [0090] note one or more plans can be loaded from a database into the planning web service as an in-memory object, [0098] note a planning algorithm is run in the planning web service on the modified data in order to generate a solution, [0032] note random access memory (“RAM”)).

Claim 9: Abraham, Wefers, Gottemukkala and Weiss teach the method of claim 1, wherein the scenario comprises a first scenario, the method further comprising: 
identifying a second scenario to be modeled, wherein: the second scenario alters one or more aspects of the first scenario (Gottemukkala, [0025] note a version model can manage one or more versions of one or more scenarios of one or more plan models); and
the second scenario uses at least a portion of the modeling data (Gottemukkala, [0108] note multiple scenarios can be generated based on different versions of the same plan model(s), each scenario defined by the particular input driver values (and/or outcome measure values) set for that version of the plan model(s)); and 
processing, by the second computing system, the modeling data using other software to model the second scenario to produce an output, wherein: the output further comprises: a second result of the processing of the modeling data using the other software to model the second scenario (Gottemukkala, [0028] note a second plan model adapted to represent outcomes in a second domain and including a second set of input drivers and a second set of outcome measures); and 
a comparative column including a variance between the result and the second result; and the detected input further indicates that the first scenario is preferred over the second scenario (Gottemukkala, [Fig. 12A], [0114] note a scenario can be promoted or reassigned as a current working view based on scenario planning, for instance, based on a determination that the new scenario (e.g., 1210 or 1210) is more favorable or desirable than the current working view scenario (e.g., 1205)).

Claim 10: Abraham, Wefers, Gottemukkala and Weiss teach the method of claim 1, wherein the result of the scenario on the modeling data comprises a predicted revenue for a department (Gottemukkala, [0055] note net revenue). 

Claim 11: Abraham, Wefers, Gottemukkala and Weiss teach the method of claim 1, further comprising overwriting a portion of the live data with the result of the execution of the software configured to model the scenario to transform the modeling data (Gottemukkala, [0114] note a scenario (such as a current working view or other scenario) can be set or promoted as a plan of record for an organization responsible for the plan model. A plan of record can define those input driver values and outcome measure values that the corresponding domain(s) will attempt to execute in their real world decisions, activities, and goals, [0084] note a propagation model 915 can define a propagation sequence for how changes to defined input driver values (or outcome measure values) affect other input drivers' and outcome measures' values). 

Claim 12: Abraham teaches a non-transitory computer-readable memory having stored thereon a sequence of instructions which, when executed by one or more processors, causes the one or more processors to operate by: 
receiving one or more inputs that correspond to a selection of one or more fields and one or more rules (Abraham, [Fig. 21] note input fields and rules, [0106] note the user interface allows a user to create a new plan in the interactive supply chain planning system. The user interface includes plan name field 2110 and plan description field 2120 where a user can enter a plan name and a plan description for the new plan. The user interface also includes define plan attributes window 2130. In define plan attributes window 2130, a user can define the various attributes that make up a plan);
defining software configured to model a scenario by combining the one or more fields with the one or more rules to generate one or more executable application processes, wherein data for which the scenario applies is stored in a production database in a first computing system (Abraham, [0040] note a plan is represented by an object residing in a memory (identified as an "in-memory object"). An object is a programming data structure which includes data values and procedures that can manipulate the data values. Once an object is created by a software module, the object resides in an memory while the object is in use by the module, [0029] note an application of a plan to a scenario, [0106] note a user can define the various attributes that make up a plan, [0030] note performing an alternative scenario analysis on the generated plan, [0036] note types of databases);
identifying, by the first computing system, a subset of the data, the subset of the data being affected or used by the software configured to model the scenario (Abraham, [0037] note plan is represented by a collection of database tables, [0038] note each database table represents a collection of records, where each record represents an item that can be used in a plan, [0041] note Each plan object includes an object which represents an item that can be used in a plan);
determining that a copy of some of the data is located on a second computing system, the copy of some of the data including a first portion of the subset of the data (Abraham, [0086] note a base plan is created by creating records in one or more tables of a database that make up a base plan and identifying the records as belonging to the base plan);
determining a difference between the subset of the data and the first portion of the subset of the data that is located on the second computing system, the difference corresponding to a remaining portion of the subset of the data that is not located on the second computing system (Abraham, [0100] note copying all delta plans includes copying all records in the original plan that are different from the records in the corresponding base plan are copied, [0089] note a base-plus-delta model can provide an advantage of fast copying. Specifically, because a delta plan only includes new and updated records of a plan, there is a significantly smaller number of records in a delta plan compared to a base plan);
transferring, by the first computing system, the remaining portion of the subset of the data to the second computing system (Abraham, [Fig. 16] note 1610, [0098] note at 1610, a plan is loaded into a planning web service; i.e. transferred, [Fig. 17], [0100] note copying all delta plans includes copying all records in the original plan that are different from the records in the corresponding base plan are copied… the base plan records do not need to be copied due to the use of the base-plus-delta model. Instead the new plan merely references the same base plan that the original plan referenced. Thus, according to the embodiment, the copying of plans is significantly faster);
generating modeling data, the modeling data being based on the subset of the data that includes the first portion of the subset of the data and the remaining portion of the subset of the data; storing, in the second computing system, the modeling data (Abraham, [0048] note an in-memory object is an object created by a software module, where the object represents a plan, and where the object is stored in a memory while the object is in use by the module; i.e. in-memory object = modeling data);
executing, by the second computing system, the software configured to model the scenario to transform the modeling data (Abraham, [Fig. 16] note 1630, [0098] note at 1630, a planning algorithm is run in the planning web service on the modified data in order to generate a solution, [0050] note the planning engine runs a planning algorithm on the in-memory object to generate a solution for the new plan); and
transferring, by the second computing system, the scenario to the first computing system (Abraham, [Fig. 16] note 1650, [0097] note after a user is finished with a planning web service, the supply chain planning system can unload the plan from the planning web service, thus freeing up the server, [0098] note at 1650, the plan is unloaded from the planning web service).
Abraham does not teach wherein a set of functions in the software configured to model the scenario is smaller than a set of functions in corresponding production software configured to execute the scenario in a live-data context; displaying, by the second computing system, a presentation of an output comprising a result of the execution of the software configured to model the scenario to transform the modeling data; detecting, in response to the presentation, an input indicating that the scenario is approved for execution; in response to detecting the input indicating that the scenario is 
However, Wefers teaches wherein a set of functions in the software configured to model the scenario is smaller than a set of functions in corresponding production software configured to execute the scenario in a live-data context (Wefers, [0010] note identify portions of the software system to test and portions of the software system that will not be tested in a manner that reduces a total testing effort involved, [0019] note a testing instance that may be utilized to perform testing of software system 110 modifications to ensure the changes operate properly prior to deployment to a production instance. The production instance of the multiple instances 112 is an instance of the software system 110 utilized by an organization in a live, productive transaction business environment, [0027] note A further test plan preference may specify a minimum or a maximum portion of the software system to test through the test plan generated by the test plan generator 114. For example, a test plan preference may specify that at least 80% of all processes or objects of the software system 110 be tested).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the plan object created by a software module of Abraham with the test plan preference specifying a maximum portion of processes or objects to be tested of Wefers according to known methods (i.e. specifying a maximum portion of processes or objects to be tested). Motivation for doing so is that reductions in testing effort are performed in generation of the test plan in view of testing preferences which are utilized not only to reduce the total effort in executing a test plan, but also does so to optimize the test plan (Wefers, [0010]).
Abraham and Wefers do not explicitly teach displaying, by the second computing system, a presentation of an output comprising a result of the execution of the software configured to model the 
However, Gottemukkala teaches displaying, by the second computing system, a presentation of an output comprising a result of the execution of the software configured to model the scenario to transform the modeling data (Gottemukkala, [0026] note a graphical representation of the scenario can be presented on a user interface of a display device. The generated scenario can be a first version of a particular scenario and the graphical representation can include a comparison of the first version of the particular scenario with one or more other versions of the particular scenario, [Fig. 12A]);
detecting, in response to the presentation, an input indicating that the scenario is approved for execution; and in response to detecting the input indicating that the scenario is approved for execution (Gottemukkala, [0114] note a scenario can be promoted or reassigned as a current working view based on scenario planning, for instance, based on a determination that the new scenario (e.g., 1210 or 1210) is more favorable or desirable than the current working view scenario).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the scenarios of Abraham and Wefers with the scenario comparisons of Gottemukkala according to known methods (i.e. displaying comparisons between scenario solutions and input to promote a favorable scenario). Motivation for doing so is that plan models and business scenarios based on plan models can provide decision-makers of an organization with views into the business entities and attributes relevant to the organization's goals, including views at various levels of abstraction and detail (Gottemukkala, [0039]).

However Weiss teaches this (Weiss, [0041] note periodically executing a model scenario to validate and forecast future requirements… the capacity management function 56 may periodically run the model scenario to validate how capacity is performing compared to the projections from the capacity plan… a "what-if" scenario might be modeled if it is determined that the marketing and product development function 50 intends to offer a promotion on a certain service. Using marketing estimates, a model could be created to determine if there is capacity to support the promotion or where there would be shortfalls, [0042] note the capacity plan may also be used for budgeting purposes).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the scenarios of Abraham, Wefers and Gottemukkala with the periodic scenario execution of Weiss according to known methods (i.e. scheduling allocation rules to be run according to periodic intervals). Motivation for doing so is that over the course of a year the plan may be reviewed to compare projected requirements with actual requirements and adjustments may be made as required (Weiss, [0042]).

Claim 14: Abraham, Wefers, Gottemukkala and Weiss teach the non-transitory computer-readable memory according to claim 12, wherein: 
the first computing system comprises a first one or more memories (Abraham, [Fig. 14] note 1440 and 1470, [Fig. 1] note memory 14); and 
(Abraham, [0091] loading of a plan from database to 1470 to web service 1450 as an in-memory object).

Claim 15: Abraham, Wefers, Gottemukkala and Weiss teach the non-transitory computer-readable memory according to claim 12, wherein: running the production software configured to model the scenario on the live data in the first computing system takes a first amount of time; running the software configured to model the scenario on the modeling data in the second computing system takes a second amount of time; and the first amount of time is a least five times greater than the second amount of time. (Abraham, [0090] note one or more plans can be loaded from a database into the planning web service as an in-memory object, [0098] note a planning algorithm is run in the planning web service on the modified data in order to generate a solution, [0032] note random access memory (“RAM”)).

Claim 16: Abraham, Wefers, Gottemukkala and Weiss teach the non-transitory computer-readable memory according to claim 12, wherein the scenario comprises a first scenario, the instructions further causing the one or more processors to operate by: 
identifying a second scenario to be modeled, wherein: the second scenario alters one or more aspects of the first scenario (Gottemukkala, [0025] note a version model can manage one or more versions of one or more scenarios of one or more plan models); and 
the second scenario uses at least a portion of the modeling data (Gottemukkala, [0108] note multiple scenarios can be generated based on different versions of the same plan model(s), each scenario defined by the particular input driver values (and/or outcome measure values) set for that version of the plan model(s)); and 
(Gottemukkala, [0028] note a second plan model adapted to represent outcomes in a second domain and including a second set of input drivers and a second set of outcome measures); and 
a comparative column including a variance between the result and the second result; and the input further indicates that the first scenario is preferred over the second scenario (Gottemukkala, [Fig. 12A], [0114] note a scenario can be promoted or reassigned as a current working view based on scenario planning, for instance, based on a determination that the new scenario (e.g., 1210 or 1210) is more favorable or desirable than the current working view scenario (e.g., 1205)).

Claim 17: Abraham teaches a system comprising: a first and second computing systems; one or more processors; and a memory communicatively coupled with and readable by the one or more processors and having stored therein a sequence of instructions which, when executed by the one or more processors, cause the one or more processors to operate by: 
receiving one or more inputs that correspond to a selection of one or more fields and one or more rules (Abraham, [Fig. 21] note input fields and rules, [0106] note the user interface allows a user to create a new plan in the interactive supply chain planning system. The user interface includes plan name field 2110 and plan description field 2120 where a user can enter a plan name and a plan description for the new plan. The user interface also includes define plan attributes window 2130. In define plan attributes window 2130, a user can define the various attributes that make up a plan);
defining software configured to model a scenario by combining the one or more fields with the one or more rules to generate one or more executable application processes, wherein data for which the scenario applies is stored in a production database in a first computing system (Abraham, [0040] note a plan is represented by an object residing in a memory (identified as an "in-memory object"). An object is a programming data structure which includes data values and procedures that can manipulate the data values. Once an object is created by a software module, the object resides in an memory while the object is in use by the module, [0029] note an application of a plan to a scenario, [0106] note a user can define the various attributes that make up a plan, [0030] note performing an alternative scenario analysis on the generated plan, [0036] note types of databases);
identifying, by the first computing system, a subset of the data, the subset of the data being affected or used by the software configured to model the scenario (Abraham, [0037] note plan is represented by a collection of database tables, [0038] note each database table represents a collection of records, where each record represents an item that can be used in a plan, [0041] note Each plan object includes an object which represents an item that can be used in a plan);
determining that a copy of some of the data is located on a second computing system, the copy of some of the data including a first portion of the subset of the data (Abraham, [0086] note a base plan is created by creating records in one or more tables of a database that make up a base plan and identifying the records as belonging to the base plan);
determining a difference between the subset of the data and the first portion of the subset of the data that is located on the second computing system, the difference corresponding to a remaining portion of the subset of the data that is not located on the second computing system (Abraham, [0100] note copying all delta plans includes copying all records in the original plan that are different from the records in the corresponding base plan are copied, [0089] note a base-plus-delta model can provide an advantage of fast copying. Specifically, because a delta plan only includes new and updated records of a plan, there is a significantly smaller number of records in a delta plan compared to a base plan);
transferring, by the first computing system, the remaining portion of the subset of the data to the second computing system (Abraham, [Fig. 16] note 1610, [0098] note at 1610, a plan is loaded into a planning web service; i.e. transferred, [Fig. 17], [0100] note copying all delta plans includes copying all records in the original plan that are different from the records in the corresponding base plan are copied… the base plan records do not need to be copied due to the use of the base-plus-delta model. Instead the new plan merely references the same base plan that the original plan referenced. Thus, according to the embodiment, the copying of plans is significantly faster);
generating modeling data, the modeling data being based on the subset of the data that includes the first portion of the subset of the data and the remaining portion of the subset of the data; storing, in the second computing system, the modeling data (Abraham, [0048] note an in-memory object is an object created by a software module, where the object represents a plan, and where the object is stored in a memory while the object is in use by the module; i.e. in-memory object = modeling data);
executing, by the second computing system, the software configured to model the scenario to transform the modeling data (Abraham, [Fig. 16] note 1630, [0098] note at 1630, a planning algorithm is run in the planning web service on the modified data in order to generate a solution, [0050] note the planning engine runs a planning algorithm on the in-memory object to generate a solution for the new plan); and
transferring, by the second computing system, the scenario to the first computing system (Abraham, [Fig. 16] note 1650, [0097] note after a user is finished with a planning web service, the supply chain planning system can unload the plan from the planning web service, thus freeing up the server, [0098] note at 1650, the plan is unloaded from the planning web service).
Abraham does not teach wherein a set of functions in the software configured to model the scenario is smaller than a set of functions in corresponding production software configured to execute the scenario in a live-data context; displaying, by the second computing system, a presentation of an output comprising a result of the execution of the software configured to model the scenario to 
However, Wefers teaches wherein a set of functions in the software configured to model the scenario is smaller than a set of functions in corresponding production software configured to execute the scenario in a live-data context (Wefers, [0010] note identify portions of the software system to test and portions of the software system that will not be tested in a manner that reduces a total testing effort involved, [0019] note a testing instance that may be utilized to perform testing of software system 110 modifications to ensure the changes operate properly prior to deployment to a production instance. The production instance of the multiple instances 112 is an instance of the software system 110 utilized by an organization in a live, productive transaction business environment, [0027] note A further test plan preference may specify a minimum or a maximum portion of the software system to test through the test plan generated by the test plan generator 114. For example, a test plan preference may specify that at least 80% of all processes or objects of the software system 110 be tested).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the plan object created by a software module of Abraham with the test plan preference specifying a maximum portion of processes or objects to be tested of Wefers according to known methods (i.e. specifying a maximum portion of processes or objects to be tested). Motivation for doing so is that reductions in testing effort are performed in generation of the test plan in view of testing preferences which are utilized not only to reduce the total effort in executing a test plan, but also does so to optimize the test plan (Wefers, [0010]).

However, Gottemukkala teaches displaying, by the second computing system, a presentation of an output comprising a result of the execution of the software configured to model the scenario to transform the modeling data (Gottemukkala, [0026] note a graphical representation of the scenario can be presented on a user interface of a display device. The generated scenario can be a first version of a particular scenario and the graphical representation can include a comparison of the first version of the particular scenario with one or more other versions of the particular scenario, [Fig. 12A]);
detecting, in response to the presentation, an input indicating that the scenario is approved for execution; and in response to detecting the input indicating that the scenario is approved for execution (Gottemukkala, [0114] note a scenario can be promoted or reassigned as a current working view based on scenario planning, for instance, based on a determination that the new scenario (e.g., 1210 or 1210) is more favorable or desirable than the current working view scenario).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the scenarios of Abraham and Wefers with the scenario comparisons of Gottemukkala according to known methods (i.e. displaying comparisons between scenario solutions and input to promote a favorable scenario). Motivation for doing so is that plan models and business scenarios based on plan models can provide decision-makers of an organization with views into the business entities and (Gottemukkala, [0039]).
Abraham, Wefers and Gottemukkala do not teach wherein the production software configured to model the scenario is configured to be executed repeatedly, by the first computing system, to manipulate live data of the production database.
However Weiss teaches this (Weiss, [0041] note periodically executing a model scenario to validate and forecast future requirements… the capacity management function 56 may periodically run the model scenario to validate how capacity is performing compared to the projections from the capacity plan… a "what-if" scenario might be modeled if it is determined that the marketing and product development function 50 intends to offer a promotion on a certain service. Using marketing estimates, a model could be created to determine if there is capacity to support the promotion or where there would be shortfalls, [0042] note the capacity plan may also be used for budgeting purposes).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the scenarios of Abraham, Wefers and Gottemukkala with the periodic scenario execution of Weiss according to known methods (i.e. scheduling allocation rules to be run according to periodic intervals). Motivation for doing so is that over the course of a year the plan may be reviewed to compare projected requirements with actual requirements and adjustments may be made as required (Weiss, [0042]).

Claim 18: Abraham, Wefers, Gottemukkala and Weiss teach the system of claim 17, wherein the result of the scenario on the modeling data comprises a revenue for a department (Gottemukkala, [0055] note net revenue).

Claim 19: Abraham, Wefers, Gottemukkala and Weiss teach the system of claim 17, wherein the scenario comprises an allocation rule comprising a basis selected from the live data (Abraham, [Fig. 21] note fields and rules).

Claim 20: Abraham, Wefers, Gottemukkala and Weiss teach the system of claim 17, wherein the first computing system is physically remote from the second computing system (Abraham, [Fig. 14] note 1440 and 1450, [Fig. 15]).

Claim 21: Abraham, Wefers, Gottemukkala and Weiss teach the method of claim 1, wherein defining the software configured to model the scenario includes at least one of: selecting a scenario from a list of scenarios, combining multiple scenarios into a single scenario, and building a new scenario (Abraham, [0031] note an interactive supply chain planning system which can allow a user to make changes to the planning data, generate a new plan, generate a new solution based on the generated plan, or perform an alternative scenario analysis on the generated plan).

Claim 22: Abraham, Wefers, Gottemukkala and Weiss teach the system of claim 17, wherein the scenario comprises a first scenario, the instructions further causing the one or more processors to operate by: 
identifying a second scenario to be modeled, wherein: the second scenario alters one or more aspects of the first scenario (Gottemukkala, [0025] note a version model can manage one or more versions of one or more scenarios of one or more plan models); and
the second scenario uses at least a portion of the modeling data (Gottemukkala, [0028] note a second plan model adapted to represent outcomes in a second domain and including a second set of input drivers and a second set of outcome measures); and 
(Gottemukkala, [0028] note a second plan model adapted to represent outcomes in a second domain and including a second set of input drivers and a second set of outcome measures); and
a comparative column including a variance between the result and the second result; and the input further indicates that the first scenario is preferred over the second scenario (Gottemukkala, [Fig. 12A], [0114] note a scenario can be promoted or reassigned as a current working view based on scenario planning, for instance, based on a determination that the new scenario (e.g., 1210 or 1210) is more favorable or desirable than the current working view scenario (e.g., 1205)).

Claim 23: Abraham, Wefers, Gottemukkala and Weiss teach the method of claim 1, further comprising: 
detecting, an input indicating that the scenario is not approved for execution (Gottemukkala, [Fig. 12A], [0114] note a scenario can be promoted or reassigned as a current working view based on scenario planning, for instance, based on a determination that the new scenario (e.g., 1210 or 1210) is more favorable or desirable than the current working view scenario (e.g., 1205); i.e. scenarios 1205 and 1215 are not approved);
generating, by the second computing system, a modified scenario by refining one or more parameters of the scenario (Gottemukkala, [0048] note a plan model engine can include plan models 210 either hosted local to the plan model engine 205 or accessed from remote plan model servers or other data stores, [0108] note multiple scenarios can be generated based on different versions of the same plan model(s), each scenario defined by the particular input driver values (and/or outcome measure values) set for that version of the plan model(s), [0036] note parameters of the one or more guidance rules can be defined based on a received input. Defining the parameters can include modifying previous parameters of the one or more guidance rules based on the received input);
rerunning, by the second computing system, the modeling data using the modified scenario (Gottemukkala, [0028] note a second plan model adapted to represent outcomes in a second domain and including a second set of input drivers and a second set of outcome measures); and 
displaying, by the second computing system, a presentation of an output comprising a result of the scenario on the modeling data and a result of the modified scenario on the modeling data, the output including a comparative column including a variance between the result of the scenario on the modeling data and the result of the modified scenario on the modeling data (Gottemukkala, [Fig. 12A], [0109] note In the example of FIG. 12A, at least three scenarios 1205, 1210, 1215 have been developed based on the same set of one or more plan models… scenarios 1205, 1210, 1215 can have different defined input driver values for each of the combination of example input drivers Sales Spend, Coverage, and Awareness. Correspondingly, the respective outcome measures of the three scenarios 1205, 1210, 1215 can also be different); and 
approving the scenario or the modified scenario for execution on the live data (Gottemukkala, [Fig. 12A], [0114] note a scenario can be promoted or reassigned as a current working view based on scenario planning, for instance, based on a determination that the new scenario (e.g., 1210 or 1210) is more favorable or desirable than the current working view scenario (e.g., 1205)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165